DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on January 20, 2020.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/20 was considered by the examiner. See attached PTO-form 1449.


	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bitting et al. (US Patent No. 20180096024 A).
As per claim 1, Bitting discloses a server, comprising: one or more processors; and memory to maintain one or more software components comprising instructions that are executable by the one or more processors, the one or more software components comprising: 
a content management system configured to: 
receive changes to one or more of metadata or content (para. 0032, as content is received from a user); 
determine that a source of the changes has sufficient access privileges to effect the changes (para. 0028, as a user with permission to create content objects would have access and/or approve/change/update content); 
in response to determining that the source has sufficient access privileges to effect the changes: store metadata changes in a database; store content changes in content storage; record a version of the changes (para 0032, as stores metadata and content; para. 0038, as package, release version content objects); and 
propagate the changes as structured content to one or more mobile devices (para. 0035, as package content as manifest file indicates a path object is private or public users; para. 0038, as after processing completes, a notification be displayed in a user interface of the user that provided the content).  
As per claim 2, Bitting further teaches wherein the content management system is configured to: enable a live preview of the changes as structured content; receive an indication as to whether the live preview is accepted; log a failure in response to receiving the indication that the live preview is not accepted; and  77Attorney Docket No TM P0691USrecord the version of the changes and propagate the changes as structured content to the one or more mobile devices.in response to receiving the indication that the live preview is accepted (para. 0041).  
As per claim 3, Bitting further teaches wherein: the memory stores one or more relational databases that hold relational metadata that describe content; and the relational metadata and the content described by the relational metadata form the structured content (para. 0055; 0057 various databases, such as Oracle database).  
As per claim 4, Bitting further teaches wherein the relational metadata are stored in a non-hierarchical configuration in the one or more relational databases (para. 0055-0056).  
As per claim 5, Bitting further teaches wherein: the one or more relational databases hold at least two tables that reference content; the at least two tables are linked by the relational metadata; the content referenced by the at least two tables are linked by the relational metadata; the changes to the metadata are changes to the relational metadata; and the changes to the relational metadata effect changes to the content in the structured content propagated to the one or more mobile devices (para. 0064-0065).  
As per claim 6, Bitting further teaches wherein the structured content is propagated as cards surfaced by a card engine (para. 0037).  
As per claim 7, Bitting further teaches wherein the changes to the relational metadata include changes to access privileges (para. 0040).
As per claims 8 and 16, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a method and a computer-readable medium, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claims 9-12, have similar limitations as recited in dependent claims 2-5; therefore, they are rejected under the same subject matter.
As per claim 13, Bitting further teaches propagating the structured content to one or more mobile devices as cards surfaced by a card engine; and receiving feedback related to the surfaced cards; wherein the report reflects the feedback (para. 0061).  
As per claim 14, Bitting further teaches analyzing the feedback for user behavior related to the surfaced cards; wherein the report reflects results of the analysis (para. 0062).  
As per claim 15, Bitting further teaches analyzing the feedback for financial reporting data; wherein the report reflects results of the analysis (para. 0061, a sales forces for each saleperson).  
As per claims 17-20, have similar limitations as recited in dependent claims 2-5; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        May 31, 2022